
	

114 S1810 IS: No Exemption for Washington from Obamacare Act
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1810
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Vitter (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To apply the provisions of the Patient Protection and Affordable Care Act to
			 Congressional members and members of the executive branch.
	
	
		1.Short title
 This Act may be cited as the No Exemption for Washington from Obamacare Act.
		2.Health insurance
			 coverage for certain Congressional members and members of the executive
			 branch
 (a)In generalNotwithstanding section 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)), Members of Congress, the President, Vice President, and all other political appointees shall purchase health insurance coverage through a health exchange established under such Act and shall receive no Federal subsidy or contribution to the costs of such coverage that is not also otherwise available to individuals at a similar income level.
 (b)DefinitionsIn this section: (1)Member of CongressThe term Member of Congress shall have the meaning given such term in section 1312(d)(3)(D)(ii)(I) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)(ii)(I)).
				(2)Political
 appointeeThe term political appointee means any individual who—
 (A)is employed in a position described under sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule);
 (B)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code;
 (C)is employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations; or
 (D)is employed in or under the Executive Office of the President in a position that is excluded from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.
					
